DETAILED ACTION

This action is responsive to communications filed on November 4, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 11, and 19 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/04/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,503,810. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gestel et al., U.S. Patent Application Publication No. US 2001/0026262 (“Gestel”), in view of Brock et al., US Patent No. 5664086 (“Brock”), and further in view of Lin, US Patent Application Publication no. US 2006/0179189 (“Lin”).
Claim 1:
	Gestel teaches or suggests a method for font personalization, comprising: 
	applying, by one or more computer processors, a unique user-specific font transformation to a base font when rendering content associated with a user, wherein the unique user-specific font transformation applies an instruction, wherein the plurality of characters share one or more common traits (see para. 0010 - handwritten message may be reproduced at the receiver's side in a way that still reflects the personal handwriting of the 
	Gestel appears to fail to explicitly disclose for transforming a base font to a plurality of characters of the base font, and wherein the transformed base font captures a personal style as selected by the user.
Brock teaches or suggests for transforming a base font to a plurality of characters of the base font (see Fig. 1; at least col. 2, lines 27-58 -  font generator which creates from the generic base font and one or more descriptor files a character program for each character in the font. descriptor file, a specific typeface design is represented as a compact enumeration of modifications to be made to its base font. modifying an existing descriptor file. it is possible to generate a typeface design which is varied, to almost any desired degree and in almost any desired way, from a previously encoded typeface design; col. 6, lines 64-66 - The transformation from the generic base stem 32 of FIG. 4 to the serifed stem 32' of FIG. 5 results from use of a descriptor file to operate on the base font; col. 7, lines 53-
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Gestel, to include a base font; wherein the font transformation is a transformation of a font; and that the transformation comprises one or more discrete files containing one or more instructions for transforming for the purpose of efficiently and compactly providing font file for transforming to desired fonts, as taught by Brock (col. 2).
Lin further teaches and wherein the transformed base font captures a personal style as selected by the user (see para. 0008 - providing an ink font based on users handwriting; para. 0061 - a person's handwriting has a large descender relative to the middle of a character; para. 0078 - .ttf file also includes an optional table: gasp. For ink fonts, all the tables may be copied from an existing font; para. 0079 - created font file will finally be copied to the system font directory and added to font resource.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Gestel, to include and wherein the transformed base font captures a personal style as selected by the user for the purpose of efficiently generating a personalized font for selection based on a user’s handwriting input, as taught by Lin (0024 and 0025).
Claim(s) 11 and 19:
Claim(s) 11 and 19 correspond to Claim 1, and thus, Gestel, Brock, and Lin teach or suggest the limitations of claim(s) 11 and 19 as well.
	

	Gestel further teaches or suggests receiving, by one or more computer processors, a plurality of user-specific font transformations for a plurality author users at the first client; and storing, by one or more computer processors, the plurality of user-specific font transformations for the plurality author users at the first client, wherein each of the plurality of user-specific font transformations is associated with an author user of the plurality of the author users (see para. 0010 and 0028-0030 – describing receiving user-specific transformations from author users and storing them at recipient sides associated with the author users.).

Claim 6:
	Gestel further teaches wherein the first client has a web browser in communication with a server, and wherein the user-specific font transformation and the content associated with the author user are received from the server (see para 0027 - describing first and second client communicating user-specific font transformations and associated content via intermediate servers.). 
Claim(s) 14:
Claim(s) 14 correspond to Claim 6, and thus, Gestel, Brock, and Lin teach or suggest the limitations of claim(s) 14 as well.

Claim 7:
	Gestel further teaches wherein the first client is in communication with a second client via a server, wherein the user-specific font transformation is received by the server, and wherein the content associated with the author user is received from the second client (see 
Claim(s) 15:
Claim(s) 15 correspond to Claim 7, and thus, Gestel, Brock, and Lin teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Gestel further teaches wherein the first client is in communication with a second client, and wherein the user-specific font transformation and the content associated with the author user are received from the second client (see para 0027 - describing first and second client communicating user-specific font transformations and associated content directly from devices or via intermediate servers.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Gestel, Brock, and Lin teach or suggest the limitations of claim(s) 16 as well.

Claim 9:
	Gestel teaches or suggests sending, by one or more computer processors, the user-specific font transformation to a first client to locally store and apply to content associated with the author user received at the receiving client (see para. 0010 -  handwritten message may be reproduced at the receiver's side in a way that still reflects the personal handwriting of the author; para. 0028 - transmit the character codes representing the inputted message and an identification of the selected font; para. 0029 – new font need to 
Claim(s) 17:
Claim(s) 17 correspond to Claim 8, and thus, Gestel, Brock, and Lin teach or suggest the limitations of claim(s) 17 as well.

Claims 2, 3, 5, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gestel, in view of Brock, in view of Lin, and further in view of Hernandez et al., U.S. Patent Application Publication No. US 2010/0231598 (“Hernandez”).
Claim 2:
	Gestel further teaches or suggests determining, by one or more computer processors, whether a copy user-specific font transformation is available; responsive to determining that the copy of the user specific font transformation is available, receiving, by the one or more computer processors, the copy of the user-specific font transformation (see para. 0029 and 0030 – describing determining the availability of a user-specific font transformation and receiving (or not if already transmitted and stored) the user-specific font transformation.).
	As indicated Gestel teaches or suggests user-specific font transformations.
	Hernandez further teaches or suggests a local copy; and responsive to determining that the local copy of the font is not available, requesting, by one or more computer processors, the font from a remote source (see para. 0004, 0020, 0022, and 0025 – describing generating a request because the system needs a certain font for display from a remote source.).
a local copy; and responsive to determining that the local copy of the font is not available, requesting, by one or more computer processors, the font from a remote source for the purpose of efficiently dynamically providing fonts to client devices, as taught by Hernandez. 
Claim(s) 12 and 20:
Claim(s) 12 and 20 correspond to Claim 2, and thus, Gestel, Brock, Lin, and Hernandez teach or suggest the limitations of claim(s) 12 and 20 as well.

Claim 3:
	Hernandez further teaches determining, by the one or more computer processors, whether a local copy of the required base font is available; responsive to determining that the local copy of the required base font is available, receiving, by the one or more computer processors, the local copy of the required base font (see para. 0022 and 0033 - describing that if a local copy of the of the base font is available, then it receives the local copy for rendering from local storage.); responsive to determining that the local copy of the required base font is not available, requesting by the one or more computer processors, the required base font from a remote source (see para. 0004, 0020, 0022, and 0025 – describing generating a request because the system needs a certain font for display from a remote source.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in determining, by the one or more computer processors, whether a local copy of the required base font is available; responsive to determining that the local copy of the required base font is available, receiving, by the one or more computer processors, the local copy of the required base font; responsive to determining that the local copy of the required base font is not available, requesting by the one or more computer processors, the required base font from a remote source for the purpose of efficiently dynamically providing fonts to client devices, as taught by Hernandez. 
Claim(s) 13:
Claim(s) 13 correspond to Claim 3, and thus, Gestel, Brock, Lin, and Hernandez teach or suggest the limitations of claim(s) 13 as well.

Claim 5:
	As indicated Gestel teaches the font transformation.
	Hernandez further teaches one of: an equation modification to an equation of a vector font, a matrix transformation to a bitmap font, or a defined language transformation (see para. 0027 – including for example a custom font that the document creator provides to the database. A custom font can be defined in any suitable way, such as by creating definitions for vector graphics such that font glyphs can be generated in more than one font size and/or style (e.g., in boldface). For example, a font can be defined using any suitable font format.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Gestel, to include one of: an equation modification to an equation of a vector font, a matrix transformation to a bitmap font, or a defined language transformation for the purpose of efficiently dynamically providing fonts to client devices, as taught by Hernandez. 

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gestel, in view of Brock, in view of Lin, and further in view of Beglin, US Patent Application Publication no. US 2014/0344713 (“Beglin”).
Claim 10:
	As indicated above, Gestel, Brock, and Lin teach or suggest of the user-specific font transformation of the base font.
	Beglin further teaches or suggests transmitting, by one or more computer processors, content associated with the user to the receiving client with an identifier of the user-specific (see para. 0021-0023 - color for displaying the message characters, font for displaying the message characters, background color for displaying the message; para. 0027 - operation of sending interface elements, for the storage of said interface elements in correspondence with at least one identifier; para. 0028 - received by the recipient terminal with a message from the first user, and the interface elements are stored on the recipient terminal in correspondence with at least one identifier for the first user which is contained in said message; para. 0030 - messages containing the identifier for the first user, after operation bl), the recipient terminal can retrieve the stored interface elements based on the identifier for the first user that is contained in the subsequent messages; para. 0050 – personalization may include a change of wallpaper, a specific message font para. 0053 - allows user A to "push" interface personalization elements to his contacts (for example a user B) within the messages he exchanges with them.).
transmitting, by one or more computer processors, content, associated with the user to the receiving client with an identifier of the user-specific for the purpose of efficiently associating message personalization with specific users, as taught by Beglin.

Claim 18:
	As indicated above, Gestel, Brock, and Lin teach or suggest of the user-specific font transformation of the base font.
	Beglin further teaches or suggests transmitting, by one or more computer processors, content associated with the user to the receiving client with an identifier of the user-specific (see para. 0021-0023 - color for displaying the message characters, font for displaying the message characters, background color for displaying the message; para. 0027 - operation of sending interface elements, for the storage of said interface elements in correspondence with at least one identifier; para. 0028 - received by the recipient terminal with a message from the first user, and the interface elements are stored on the recipient terminal in correspondence with at least one identifier for the first user which is contained in said message; para. 0030 - messages containing the identifier for the first user, after operation bl), the recipient terminal can retrieve the stored interface elements based on the identifier for the first user that is contained in the subsequent messages; para. 0050 – personalization may include a change of wallpaper, a specific message font para. 0053 - allows user A to "push" interface personalization elements to his contacts (for example a user B) within the messages he exchanges with them.).
transmitting, by one or more computer processors, content, associated with the user to the receiving client with an identifier of the user-specific for the purpose of efficiently associating message personalization with specific users, as taught by Beglin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176